Title: To James Madison from Richard M. Johnson, 22 January 1814
From: Johnson, Richard M.
To: Madison, James


        
          Great Crossing Jany. 22d. 1813 [1814]Scott County K.
          Dear Sir,
        
        A particular friend of mine has given me an intimation of the indisposition of Genl. Howard to be placed within the command of the N.W. army arising from an expectation that nothing active can present itself in that quarter & from a determination not to be under command of the Commanding Genl. of that quarter. Without inquiring into the propriety of such disinclination & determination, I think it my duty to state in confidence, that, no man has the same power of benefiting the people of those territor[i]es where Genl. Howard has been stationed. He has destroyed faction, united the people in their affections for the administration, & put down complaints. If therefore an officer of his grade should be wanted in that quarter, no man could render half the services he can. If his grade should not be required on the Mississippee a place in the centre or northern army would in my opinion soon convince the world of Genl. Howards military merit. He has few superiors. To you Sir in whom I have so much confidence, & for whom I have such high esteem I always speak frely that being done I am satisfied. The unexpected consiquences of my wounds have prevented me as yet from setting out for the City; my hand is painful & my fingers remain so stiff as to make it as yet impossible to cut my own food. My ancle remains in a limber & partly useless state & my foot extremely painful, once in twenty four hours. The liability of these parts to cold will make my journey to the City very hazardous in cold weather. Nevertheless I must be off in eight or ten days. I never recd. untill a few weeks ago the least intelligence of the attempt in the City to injure my reputation in my absence. I never borrowed a cent of mony from Charles Catlett, nor have I ever had monyed transactions with any man in the City but Charles Catlett with whom I have on several occasions deposited money with him at his special desire subject to my draft at all times. Winter before last I deposited with him some money belonging to Ward & Taylor friends of mine army contractors for orleans &c. Last winter I deposited with him a few months some money put into my hands by Mr Brent the Paymaster for which I drew upon him as soon as I returned home to pay three companies of M. militia who served last Sept twelve months under my command.
        This has laid the basis for the most infamous of all lies that I borrowed money of Charles Catlett & that for corrupt purposes. No man thank God will ever look me in the face & say I ever accepted of a cent for corrupt purposes! I am happy to find that the confidence of every patriot encreases as to your worth & merit; & our sole confidence seems to rest

upon your wisdom & energy. How can we dispense with your services before the war ends. Your friend
        
          Rh. M: Johnson
        
      